Citation Nr: 1623801	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue, weakness, heavy sweating and dizziness.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for shortness of breath.

4.  Entitlement to service connection for left leg numbness.

5.  Entitlement to service connection for left arm numbness.

6.  Entitlement to service connection for a heart condition, to include as secondary to service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The rating decision denied service connection for the claimed disabilities on appeal.  

When these issues were previously before the Board in February and August 2015, they were remanded for additional development.  They are now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's fatigue, weakness, heavy sweating and dizziness are related to active duty.

2.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's sleep apnea is related to active duty.

3.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's shortness of breath is related to active duty.

4.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's left leg numbness is related to active duty.

5.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's left arm numbness is related to active duty.

6.  The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's heart condition is related to active duty, or that it was proximately caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  Fatigue, weakness, heavy sweating and dizziness were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Shortness of breath was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Left leg numbness was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

5.  Left arm numbness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  A heart condition was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April and September 2009 letters.  Accordingly, the duty to notify has been fulfilled.

With regard to the duty to assist, the eFolders contain the Veteran's service treatment records, VA and private medical records, the Veteran's statements in support of his claim and the transcript of a November 2014 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

The Board's August 2015 remand found that an April 2015 Disability Benefits Questionnaire (DBQ) provided an inadequate review of the evidence.  In accordance with the remand, the same examiner provided another medical opinion in December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2015 VA medical opinion is adequate.  It reflects a review of the Veteran's eFolders as well as the evidence identified in the August 2015 remand as not having been adequately addressed.  It provide rationales for all opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

Certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against each of the service connection claims on appeal.  The evidence does not show that any of the Veteran's claimed disabilities are a result of active duty, or that a heart condition was caused or aggravated by a service-connected disability.

Turning to the Veteran's fatigue, weakness, heavy sweating, dizziness and shortness of breath, his service treatment records reflect that he was seen in 1996 with complaints of fatigue, weakness, heavy sweating and dizziness.  He was also seen at that time for shortness of breath.  

Turning to the Veteran's sleep apnea, a fellow serviceman who served with the Veteran stated that he himself had a diagnosis of sleep apnea.  He described the Veteran's sleep behavior (beginning to snore during conversation and inability to drive more than 15 minutes without dozing off at the wheel) during active duty as similar to his own symptoms of sleep apnea.  

Turning to the Veteran's left leg and left arm numbness, the Veteran's service treatment records show that in October 1997 he complained of left shoulder pain radiating down the left arm to the fingers with intermittent numbness and tingling.  

Turning to the Veteran's heart disability, the Veteran's service treatment records show that a heart evaluation during a June 1989 reenlistment medical examination was abnormal, showing a systolic [unclear] murmur.  

The December 2015 VA medical opinion relates that it was less likely than not that the Veteran's current fatigue, weakness, heavy sweating and dizziness; sleep apnea; heart disability; left leg numbness and left arm numbness were related to the Veteran's reported and/or recorded in-service symptoms.   The December 2015 VA medical opinion also relates that it was less likely than not that any current hypertension was caused or aggravated by a service-connected disability.

The December 2015 VA medical opinion observes that, according to the Veteran's service treatment records, in 1996 he complained of fatigue, weakness, heavy sweating, dizziness and shortness of breath.  The examiner stated that this appeared to be a onetime complaint noted in the medical records with no further clinical notes related to these symptoms.  The examiner stated that this was not consistent with a chronic condition.  In addition, the Veteran's current symptoms of fatigue and weakness (weakness was related to feeling tired by the Veteran), he related not sleeping with his CPAP machine.  He reported heavy sweating occurred when he worked in warm weather (as do most of us, commented the examiner) and when he awakened from sleep at night he was often covered with sweat.  The Veteran's current symptoms of dizziness he related to when he awakened from sleep or got up too quickly (orthostatic hypotension).  These current complaints were less likely than not related to the Veteran's complaints in 1996 but were related to different conditions causing the current symptoms.  The Veteran's service treatment records did not have complaints that were the same as the current symptoms described by the Veteran. 

The December 2015 VA medical opinion also relates that the earlier indication that no sleep apnea-related complaints were found in the service treatment records was based on reviewing the service treatment records for symptoms routinely associated with obstructive sleep apnea (OSA).  The examiner stated that the fact that a fellow service member related his own symptoms and diagnosis of OSA to the Veteran's perceived symptoms and diagnosis was not an indication of a diagnosis or presumption of a diagnosis.  Snoring, while noted with OSA, could also be present without a diagnosis or other symptoms of OSA.  Falling asleep while sitting or driving again was not only found in OSA but in multiple medical conditions.  The Veteran was diagnosed with OSA in 2008.  The examiner noted that the Veteran had a large weight gain from the time he left service and was diagnosed with OSA.  Elevated BMI was a primary risk factor for OSA and it was more likely than not the cause of the Veteran's OSA. 

The December 2015 VA medical opinion relates that the Veteran's current heart disability was coronary artery disease (CAD) requiring a stent to be placed to maintain adequate blood flow to the heart.  The Veteran had multiple risk factors for his current heart disability including family history, tobacco abuse, obesity and hyperlipidemia.  The previous opinion discussed an EKG finding of 6/8/99 which indicated sinus arrhythmia and nonspecific ST elevation, and noted that these findings were not indicative of development of CAD.  The question was raised that the opinion did not mention that a systolic murmur was noted on his 1989 re-enlistment physical.  The examiner stated that the murmur was not noted because a cardiac murmur was not something the Veteran would complain about.  In addition, a cardiac murmur was not indicative of CAD.  It could be a normal physiological finding or could indicate a valvular condition.  CAD was not due to a defective heart valve.  Therefore, the finding of a murmur, as well as the EKG changes mentioned, were less likely than not the cause or indicative of the development of the Veteran's CAD that was diagnosed in 2008. 

The December 2015 VA medical opinion noted that the Veteran's service treatment records indicated that he complained of left shoulder pain with pain radiating down the left arm to the fingers with intermittent numbness and tingling.  The Veteran's current symptoms were described as numbness and tingling in the left arm and leg.  He reported that he had neck pain with possible "pinched nerves in the neck."  He reported that in about 2010-11 he was told by a neurologist that he more likely than not had a stroke which affected his left side.  In addition, the Veteran had been diagnosed by EMG/NCV with carpal tunnel syndrome bilaterally and with a C7 radiculopathy on the left.  He had normal EMG/NCV of the left leg with the cause of the left leg symptoms being a central cause, i.e. a stroke.  While the Veteran had a complaint of left shoulder pain with pain and symptoms of tingling and numbness into the fingers, that acute event was more likely than not related to the shoulder and impingement symptoms whereas the current left arm and leg (shoulder complaints would not affect the left leg) were more likely than not due to a stroke and carpal tunnel syndrome along with cervical neuropathy.  

The December 2015 VA medical opinion relates that the Veteran did not have a diagnosis of hypertension in service.  He was not diagnosed with hypertension and treated for it until 2008.  What the service treatment records did indicate was periodic elevation of blood pressure readings, but no consistently elevated blood pressure readings sufficient to be given a diagnosis of hypertension.  Isolated elevated blood pressure readings could be due to many things such as stress, caffeine ingestion, tobacco use and recent physical exertion.  The Veteran had weight gain after leaving service which more likely than not contributed to his diagnosis of hypertension.  It was also less likely than not that any of the Veteran's current service-connected conditions or his claimed conditions caused or aggravated his hypertension.

The Board finds it significant that there is no medical evidence to the contrary of the December 2015 medical opinion.  

The Board acknowledges the assertions by the Veteran in support of his claims for service connection.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether any of the Veteran's claimed disabilities are a result of active duty, or hypertension was caused or aggravated by a service-connected disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claims.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for fatigue, weakness, heavy sweating and dizziness; sleep apnea; shortness of breath; left leg numbness; left arm numbness; and a heart condition (to include as secondary to service-connected disability).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for fatigue, weakness, heavy sweating and dizziness is denied.

Service connection for sleep apnea is denied.

Service connection for shortness of breath is denied.

Service connection for left leg numbness is denied.

Service connection for left arm numbness is denied.

Service connection for a heart condition, to include as secondary to service-connected disability, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


